PER CURIAM.
Petitioner, Robert Lewis Myers, seeks a writ of prohibition to disqualify respondent judge from presiding over petitioner’s criminal case. We find that petitioner’s motion was legally sufficient to require the respondent to disqualify himself. See Williams v. State, 344 So.2d 927 (Fla. 3d DCA), cert. dismissed, 351 So.2d 409, 348 So.2d 955 (Fla.1977); Fla.R.Crim.P. 3.230(d). Because we are confident that the respondent will enter an order of recusal, we, accordingly, withhold formal issuance of our writ of prohibition. Petition granted.